Citation Nr: 1040762	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the Veteran's service 
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued the Veteran's evaluation for his service 
connected PTSD at a 50 percent evaluation.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in August 2008.  
This issue was remanded for further development in September 
2008.  That development having been completed, this claim now 
returns before the Board.

The Board points out that the Veteran has consistently indicated 
that he feels that his service connected PTSD renders him 
unemployable.  As the issue of unemployability has not yet been 
addressed by the RO, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

The Veteran's PTSD is currently manifested by nightmares, 
intrusive thoughts, trouble sleeping, irritability, and other 
symptomatology, consistent with a finding of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
Veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in August 2005, March 2006, June 2008, October 2008, 
October 2009, and May 2010.  These letters informed the Veteran 
of what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the Veteran 
should provide.  The Veteran was also specifically informed of 
the law as it pertains to effective dates by this letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with examinations.  
Accordingly,  the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claims, and, the duty to notify and assist has 
been satisfied.

The Veteran contends that a higher rating is warranted for his 
service connected PTSD, currently evaluated as 50 percent 
disabling.  Essentially the Veteran contends that the current 
symptomatology of his service connected PTSD is more severe than 
that contemplated by a 50 percent evaluation.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The Veteran has been currently assigned a 50 percent rating for 
PTSD in accordance with the criteria set forth in the Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2010).  Under rating criteria for PTSD, Diagnostic Code 9411, a 
50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat 
affect and circumstantial speech, occasional panic attacks OR 
moderate difficulty in social, occupational, or school 
functioning (e. g. few friends, conflicts with peers or co-
workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining 
the degree of impairment caused by the Veteran's psychiatric 
illness.

To summarize, the Veteran's statements regarding the severity of 
his service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the appropriate 
rating criteria

Taking into account all relevant evidence, the Board finds that 
the criteria for a rating in excess of 50 percent, for the 
Veteran's service connected PTSD, have not been met.  As noted 
above, in order to warrant an increased evaluation, the Veteran 
would have to be found to have occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board finds, 
considering all evidence of record, that the Veteran's 
symptomatology simply does not rise to that level.

The evidence of record shows that, throughout the course of this 
appeal, the Veteran has been seen periodically in private and 
group counseling for treatment for his PTSD.  At those times, he 
has generally been found to have symptomatology similar to that 
found in his VA examination reports, discussed below, and has 
been generally found to have a GAF of 55.

Social Security records show that the Veteran is currently in 
receipt of Social Security benefits for PTSD, depression, 
degenerative disc disease, and arthritis since May 2004.  Most of 
the records received from the Social Security are duplicate VA 
records.  However, a private psychiatric consult dated October 
2004 is of record.  At that time, the examiner indicated that the 
Veteran had frequent nightmares, feelings of being unsafe, 
flashbacks, irritability, and loss of focus.  He reported some 
auditory hallucinations.  He was found to have a slight 
psychomotor retardation and slightly delayed response.  This 
examiner indicated that the Veteran was capable of understanding, 
remembering, and carrying out instructions, but that he might 
have difficulty responding appropriately to supervisors, co 
workers, and work pressures.  A VA psychologist record dated 
August 2005 noted that the Veteran's comprehension was good, but 
that he was markedly limited in ability to carry out instructions 
due to easy distractibility.  He also indicated that the Veteran 
was markedly impaired in ability to respond appropriately to 
supervision, and was unable to complete a normal work day and 
week without interference from psychological symptoms.

An October 2005 report of VA examination noted that the Veteran 
reported living with his son, and occasionally his nephew.  He 
reported that his symptomatology caused him to be forgetful at 
times, and therefore affected his ability to do chores.  He 
belonged to a social club, though he hadn't attended it in over a 
year.  He also indicated that he occasionally plays cards with 
his son and friends.  He reported that his brothers and sisters 
would occasionally come by, and that he had one or two friends he 
would associate with.  The Veteran indicated that he was 
argumentative, and would get in fights frequently.  He felt he 
lost his job because he was unable to work with other people.  He 
also indicated that he had difficulty staying asleep, and he 
estimated he obtained about three and a half to four hours of 
sleep a night.  The Veteran reported problems with occasional 
ideas of reference, and paranoia.  He reported rare audio and 
visual hallucinations.  He reported that he does not want to kill 
anyone, but he has wanted to injure people.  He also reported 
symptoms of depression and anxiety.  He experienced flashbacks 
about 6 times a month.

Upon examination, the Veteran was found to have moderate eye 
contact, with speech within normal limits.  His thought process 
was alert, lucid, and generally relevant to the topic being 
discussed.  He was oriented to person, place date, years and day 
of week but not month.  Immediate, remote, and recent memory 
skills were grossly intact although some difficulties with recent 
memory skills were displayed.  The Veteran displayed moderate 
concentration skills during the exam, with some tendency to 
ramble at times.  There was no gross impairment in his cognitive 
functioning or in his communication skills.  The Veteran was 
diagnosed with chronic PTSD of a mild to moderate level, and mild 
major depressive disorder.  He was found to have a current GAF of 
55.  It was felt that, since his last examination, the frequency 
of his flashbacks had decreased, and his anger had improved 
slightly.  The examiner indicated that, in his opinion, the 
Veteran's symptoms of PTSD had a mild to moderate impact on his 
occupational functioning due to his interpersonal conflicts with 
supervisors, level of anger, reduced tolerance for frustration, 
difficulties concentrating, and interpersonal wariness.  The 
examiner also indicated he felt the Veteran's PTSD and depressive 
symptoms had a moderate to significant negative impact on his 
social relationships, due to the above mentioned symptoms, as 
well as ideas of reference, paranoia, social withdrawal, 
anheodnia, and reduced self esteem.

A January 2008 outpatient treatment record indicates that the 
Veteran was seen with complaints of PTSD, and had problems with 
depression, anxiety, and flashbacks, but was found to have 
normative and congruent speech, and linear and goal directed 
thinking and normal cognitive functioning.  He had average 
intelligence, and a fairly preserved memory.  He denied 
perceptual distortion or destructive ideation.

The Veteran, in his hearing testimony before the Board in August 
2008, indicated that he felt his PTSD had caused significant 
problems with his employability and social relationships.

The Veteran received a VA examination in May 2009.  At that time, 
the Veteran was noted to be under medical treatment at the VA for 
PTSD.  He reported that he was married once for 5 years, however, 
he and his wife divorced nine years prior.  He had three adult 
daughters, with whom he endorsed reasonable relationships.  He 
reported having one or two close friendships outside the family.  
He had no history of suicide attempts or violence.  Upon 
examination, he was clean and neatly groomed.  His attitude was 
cooperative and friendly and his affect was appropriate.  His 
mood was within normal limits.  His attention was intact, and he 
was oriented to person, place, and time.  Both his thought 
process and thought content were unremarkable.  He had no 
delusions or hallucinations.  He was of sound judgment and 
average intelligence.  He did have insight into his problem.  He 
estimated that he experiences combat related nightmares perhaps 
twice each week.  He had problems with social avoidance, 
irritability, and anger management deficits.  There was no 
evidence of panic attacks, or homicidal or suicidal thoughts, and 
he was able to maintain personal hygiene.  He did report checking 
every room whenever he returned home, and checking doors and 
windows before retiring every night.  He indicated that he had 
recurrent and intrusive recollections of his stressful event, and 
tried to avoid activities and feelings, as well as people, that 
reminded him of the event.  He had difficulty falling or staying 
asleep, irritability, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  He was found to be competent 
to handle his financial affairs.  He stated that he continues to 
be troubled by images of corpses killed by US forces, and he 
noted he observed infantry soldiers who were killed by friendly 
fire on several occasions.  The Veteran was diagnosed with 
chronic PTSD as well as a major depressive disorder.  He was 
assessed with a GAF of 57.  The examiner indicated that the 
Veteran continued to struggle with PTSD, and also struggled with 
depression which was related to his PTSD.  The examiner opined 
that the Veteran's examination did not suggest that his 
psychiatric status was significantly more severe than it was 
during his last review in October 2005.  The examiner did 
indicate that it was his opinion that the Veteran's PTSD did not 
cause a total occupational and social impairment.  The Veteran's 
PTSD was found to cause deficiencies in thinking , mood, and 
family relations, as well as work.

Thus, while this evidence shows that the Veteran has some trouble 
with occupational and social impairment due to his service 
connected PTSD, he still maintains a relationship with some 
family and friends, and is able to maintain adequate hygiene and 
attend to his activities of daily living.  He has problems with 
irritability, but he generally has normal judgment and thought 
processes, and minimal problems with his memory.  The majority of 
the evidence of record indicated that the Veteran did not have 
problems with panic attacks, or homicidal or suicidal thoughts.  
He is still able to do yard work and fish, though these 
activities seem to have been somewhat limited due to his 
nonservice connected osteoarthritis.  While the Veteran feels he 
is unemployable due to this disability, the report of October 
2005 VA examination found the Veteran's PTSD had only a mild to 
moderate impact on his occupational functioning, and a May 2009 
VA examination report indicated that the Veteran's PTSD did not 
cause total occupational and social impairment.  Further, the 
Veteran's GAF score has never been less than 55 during this 
appeal, which is indicative of only moderate symptomatology.  
Thus, considering the above cited evidence, and all evidence of 
record, which was reviewed thoroughly by the Board, the Board 
finds that the evidence, when taken as a whole, shows that the 
Veteran's service connected PTSD causes occupational and social 
impairment with reduced reliability and productivity, such that a 
50 percent rating would be warranted, the rating the Veteran is 
currently receiving.  The Board finds that the Veteran's 
symptomatology, taken as a whole, does not show occupational and 
social impairment with deficiencies in most areas such that a 
higher rating would be warranted.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the Veteran's PTSD on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (1999).  There is no showing that 
this disorder has resulted in a marked interference with 
employment, and there is no indication that it has necessitated 
frequent periods of hospitalization.  The evidence of record 
shows ongoing treatment for PTSD, but on an outpatient basis, 
rather than an inpatient basis.  The Board notes that both the 
Veteran's October 2005 and May 2009 VA examination reports found 
that the Veteran was not totally occupationally impaired.  While 
the Veteran's service connected PTSD clearly does cause some 
impairment in his employability, the Board finds that level of 
impairment is adequately reflected in the rating the Veteran is 
currently receiving.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, the Board finds that the preponderance of the evidence of 
record is against a grant of increased rating for the Veteran's 
service connected PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased evaluation for the Veteran's service 
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


